Citation Nr: 1601017	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-37 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss on an extra-schedular basis. 

2.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a March 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a December 2012 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Board also denied referral for consideration of an extra-scheduler rating for bilateral hearing loss and remanded the issue of entitlement to TDIU. 

The Veteran appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims.  In a July 2014 Memorandum Decision, the Court set aside the portions of the Board's December 2012 decision that determined that referral of the Veteran's claim for an extra-schedular rating was not warranted.  The July 2014 decision did not disturb the Board's findings regarding the scheduler rating of bilateral hearing loss disability.

An April 2015 RO rating decision assigned a 10 percent rating for bilateral hearing loss disability, effective April 7, 2015.  However, the claim for extraschedular rating for bilateral hearing loss disability remains before the Board.

In addition, a February 2015 Board decision referred a claim for service connection for a psychiatric disability to the Agency of Original Jurisdiction (AOJ).  It does not appear that claim has been adjudicated.  Therefore, that claim is again referred to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  Notably, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

In the February 2015 remand, the Board specifically referred the issue of an initial compensable rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) and entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).  The Veteran was provided an April 2015 VA examination and an April 2015 rating decision awarded a 10 percent rating for bilateral hearing loss effective April 7, 2015.  However, consideration of an extra-schedular rating for bilateral hearing loss and TDIU were not referred to the appropriate department official as directed by the Board.  Furthermore, the only issue addressed in the April 2015 supplemental statement of the case was the Veteran's service-connected bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Refer the case to the Director, Compensation Service for consideration of entitlement to increased ratings for bilateral hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2015) and whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) (2015).

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

